Exhibit 10.1 PREFERRED STOCK PURCHASE AGREEMENT This Preferred Stock Purchase Agreement (the “ Agreement ”) is entered into and effective as of March 9, 2017 (the “ Effective Date ”), by and between Digital Power Corporation, a California corporation (the “ Company ”) and Philou Ventures, LLC, a Wyoming limited liability company (including its designees, successors and assigns, the “ Investor ”). RECITALS A.The parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue to Investor, and Investor shall purchase from the Company, from time to time as provided herein, up to $5,000,000 of shares of Series B Preferred Stock; and B.The offer and sale of the Securities provided for herein are being made without registration under the Securities Act, in reliance upon the provisions of Section 4(a)(2) of the Securities Act, Regulation D promulgated under the Securities Act, and such other exemptions from the registration requirements of the Securities Act as may be available with respect to any or all of the purchases of Securities to be made hereunder. AGREEMENT In consideration of the premises, the mutual provisions of this Agreement, and other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, Company and Investor agree as follows: ARTICLE1 DEFINITIONS In addition to the terms defined elsewhere in this Agreement: (a) capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Certificate of Determination, and (b) the following terms have the meanings indicated in this Article I
